Citation Nr: 1206945	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a motion disorder characterized by twitching, and entitlement to service connection for a rash on the legs and upper torso have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  The Board notes that the AOJ was initially unable to adjudicate those issues in August 1993 because the Veteran had not informed VA of his address.  Since VA now has his address, the AOJ should clarify whether he desires to pursue service connection for those disorders.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends in his April 2007 claim that his bilateral hearing loss and tinnitus began in 1965.  In his April 2008 substantive appeal, the Veteran asserted that his hearing loss and tinnitus are a direct result of noise exposure during his service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service medical records include audiograms associated with his enlistment and separation examinations in October 1965 and January 1969:

Oct. 1965


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
5
0
LEFT
0
0
-5
5
-5


Jan. 1969


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
35
20
LEFT
5
5
0
20
20

The Veteran's service personnel records show that he served as a Weapons Mechanic and as a Mini Gun Maintenance Team Chief.

In his Report of Medical History dated January 1969, the Veteran reported that he did not have, and had never had, hearing loss.

After service, the Veteran underwent a diagnostic hearing evaluation from a private audiologist in April 2007.  That audiologist noted that the Veteran reported having been exposed to loud noise in service, including from aircraft and large weapon gunfire.  The Veteran also reported that he has not been exposed to loud noise since his tour of duty.  The audiologist diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss.  Based on the foregoing, the audiologist opined that the Veteran's service more than likely contributed to his bilateral loss of hearing and the constant bilateral tinnitus.

VA scheduled the Veteran for a September 2007 audiology examination.  The examiner noted that the Veteran reported having experienced noise exposure in service from incoming enemy bombardment, jet noise on the flightline, and the test firing of aircraft weapons during routine maintenance.  The examiner noted that the Veteran also reported a positive history of occupational noise from many years as a finishing and form carpenter after service.  The Veteran stated that he had been experiencing bilateral tinnitus since his mid-20s.  The examiner performed an audiometry examination, with the following results:

Sep. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
65
60
LEFT
60
60
60
60
55

The Veteran's right ear had pure tone thresholds averaging 62.5 decibels (dB), and his left ear had pure tone thresholds averaging 58.75 dB.  He had speech recognition scores of 98 percent in his right ear, and 96 percent in his left ear.

The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss (SNHL) in both ears, with an unusually flat configuration.  The examiner opined that the Veteran had high military noise exposure, however, his hearing was normal in his left ear upon separation from service, and his hearing in his right ear was only slightly impaired at a mild degree at one frequency at 3000Hz at separation from service.  The examiner concluded that because of (1) the unusual audiometric configuration, (2) the Veteran's history of occupational noise exposure, and (3) totally normal hearing in his left ear and single frequency hearing loss in his right ear when leaving service, that it seemed less likely than not that the Veteran's hearing loss & tinnitus were due to service.

The Board finds that remand is required in order to provide the Veteran with a new audiology examination because the rationale provided by the September 2007 VA examiner raises significant questions which are not answered in the record.  First, the VA examiner based the negative etiological opinion in part on a finding that the Veteran demonstrated an unusual audiometric configuration.  However, the examiner provided no reason for why, or in what way, that unusually flat configuration made it less likely than not that the Veteran's hearing loss and tinnitus were due to service.  On remand, if the examiner again finds this unusual configuration and further finds that it is etiologically significant, then the examiner should explain the rationale for its significance.

Second, the VA examiner based the negative etiological opinion in part on the Veteran's positive history of occupational noise from his many years as a finishing and form carpenter after service.  By contrast, the private audiologist provided a positive etiological opinion based in part on the Veteran's report that he had not been exposed to loud noise since his tour of duty.  The Board finds that there is not a question of the persuasiveness of the rationales associated with the conflicting opinions, but rather a conflict regarding the underlying facts upon which those opinions are based.  Consequently, on remand, the examiner should clarify whether and to what extent the Veteran had noise exposure after service.

Third, the Board seeks a rationale to explain the impact of a finding of normal hearing in the left ear and single-frequency hearing loss in the right ear at discharge on his current sensorineural hearing loss and tinnitus in light of the Veteran's noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and must note that review in the report.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.  The examiner should provide the following information:

a)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include enemy bombardment, jet noise on the flightline, and the test firing of aircraft weapons during routine maintenance.  

b)  If the examiner finds an unusually flat audiometric configuration and further finds that it is etiologically significant, then the examiner should explain the rationale for its significance.

c)  The examiner should interview the Veteran at the examination and clarify whether and to what extent he had noise exposure after service.

d)  The examiner should discuss whether the Veteran's current hearing loss is consistent with the in-service acoustic trauma.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

